Citation Nr: 0305122	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin condition of the feet.

2.  Entitlement to service connection to chronic obstructive 
pulmonary disorder (COPD) as secondary to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and Ms. S.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954, with additional service in the California Army National 
Guard from 1978 to 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The case was previously before the Board in March 2002 at 
which time the Board found that new and material evidence had 
been submitted to reopen the veteran's claim of service 
connection for COPD.  The issue of service connection for a 
skin condition of the feet was deferred at that time.  After 
reopening the COPD issue, the Board determined that 
additional development was required for both of the issues 
now on appeal.  38 C.F.R. § 19.9 (2002).  Records from a 
number of private health care providers as well as VA sources 
were obtained.  The veteran was afforded VA examinations in 
January 2003.  The veteran submitted a number of lay 
statements in support of his claim.  The requested 
development is complete in this case.  Because the Board will 
now grant the benefits sought on appeal in this case, the 
veteran will not be provided additional notice of the 
evidence developed by the Board beyond that set forth in the 
decision below.  38 C.F.R. § 20.903(b) (2002).  

The Board notes that the veteran was afforded a VA 
dermatology examination in January 2003 as part of the 
ordered development.  The VA examiner, in addition to 
providing the information requested, opined that the 
veteran's current skin condition could also be related to a 
cold injury.  The Board interprets the comments from the 
examiner as raising the possibility of the veteran having 
suffered a cold injury of the feet during his active military 
service in Korea.  As the issue is not yet developed or 
certified on appeal, it is referred to the RO for such 
further development as may be necessary.

Finally, the veteran's representative submitted a motion to 
advance the case on the docket in December 2002.  The motion 
was granted that same month.


FINDINGS OF FACT

1.  By a decision entered in May 1954, the RO denied the 
veteran's claim of service connection for bilateral 
epidermophytosis.  He was notified of the RO's determination 
in May 1954.  He failed to perfect an appeal of that decision 
and it became final.

2.  Evidence received since the May 1954 RO denial is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for skin condition of 
the feet.

3.  The veteran currently suffers from tinea pedis and there 
is a reasonable basis for attributing such disability to the 
veteran's active military service. 

4.  The veteran began smoking cigarettes during his period of 
active military service from 1952 to 1954.

5.  The veteran developed nicotine dependence in service and 
has continued to smoke cigarettes since that time.

6.  COPD is attributable to the veteran's continued smoking 
of cigarettes.




CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a skin 
condition of the feet has been submitted.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  The veteran has tinea pedis that is the result of disease 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303(d), 
3.304(d) (2002).

3.  The veteran has COPD that is secondary to nicotine 
dependence that was incurred during active military service.  
38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from April 1952 to February 
1954.  Evidence of record documents that the veteran served 
in the Korean War theater of operations.  He also had service 
in the California Army National Guard from April 1978 to 
January 1983.  

Service medical records (SMRs) from the veteran's period of 
active duty (1952-1954) are negative for a diagnosis of 
chronic obstructive pulmonary disease (COPD).  Further, there 
is no documentation of a skin condition of the feet.  Efforts 
to obtain the veteran's National Guard medical records were 
unsuccessful except for several isolated items provided by 
the veteran.  Those records did not provide evidence 
supportive of the veteran's claims.

The veteran was afforded a VA examination in March 1954.  
Pertinent examination findings were that the veteran had 
chronic, bilateral epidermophytosis of the feet.  The 
condition was described as moderate to severe.  This finding 
was made approximately one month after the veteran's release 
from active duty.

A review of the veteran's induction and separation chest x-
rays in July 1954 lead to a probable finding of tuberculosis.  
Subsequent hospitalization and evaluation provided a 
diagnosis of active tuberculosis.  The veteran was 
hospitalized a number of times for treatment and evaluation 
of his service-connected tuberculosis between 1954 and 1962.  
He underwent a segmental resection of the upper division of 
the left upper lobe in April 1957.  The narrative summary 
from the 1957 hospitalization reported that the veteran 
smoked one-fourth of a pack of cigarettes a day.  Subsequent 
narrative summaries reported that the veteran continued to 
smoke with a December 1960 summary reporting that he smoked a 
pack of cigarettes a day.

The several hospital summaries were negative for any 
complaints or treatment for a skin condition of the feet.

A VA hospital summary for a period of hospitalization in 
March 1985 contains the first reported diagnosis of COPD.  
The veteran was treated for acute bronchitis and COPD.  The 
summary noted that the veteran smoked 11/2 packs of cigarettes 
a day.  While the summary does not mention any treatment for 
a skin condition, the veteran was prescribed Hydrocortisone 
cream to "apply to affected areas."

The veteran was hospitalized at a VA facility in September 
1987 for treatment of an upper respiratory infection (URI) 
and COPD.  The summary noted that the veteran had a smoking 
history of 11/2 packs per day for 35 years.  No treatment for a 
skin condition was reported.

A VA discharge summary from March 1989 reported treatment for 
a tyloma and hypertrophic nails in addition to several other 
conditions.  A podiatry consultation from October 1990 
provided findings of hyperkeratotic skin and nails.  The 
assessment was bilateral tinea pedis infection.

The veteran submitted a claim for service connection for a 
bilateral foot fungus in February 1996.  The veteran styled 
his claim as for an increased rating but he was not service-
connected for the claimed condition.  

The veteran was afforded a VA respiratory examination in 
August 1996.  The examination report provided details of a 
pulmonary function test (PFT) as well as a current clinical 
examination.  No history of smoking was recorded.  The 
diagnosis was COPD.  The examiner made no comments as to the 
possible etiology of the veteran's COPD.  

The veteran's claim for service connection for the bilateral 
foot fungus was denied in September 1996.  The RO determined 
that there was no evidence of the condition in service and no 
evidence of a current disability.  The veteran was not 
examined in conjunction with the claim.

Associated with the claims folder are VA treatment records 
for the period February 1996 to May 1997.  An entry dated 
February 5, 1997, reported that the veteran did not have a 
service-connected lung disability but that he had COPD 
secondary to cigarette smoking.  A history and physical, 
dated in February 1997, noted that the veteran had an 
extensive history of tobacco use.  

The veteran testified at a hearing at the RO in November 
1997.  In regard to his skin condition claim the veteran did 
not remember if he was treated in service for frozen feet but 
said that he did have frozen feet in service in Korea.  He 
said he was diagnosed with a foot fungus within a month after 
service.  The veteran testified that he experienced current 
problems with the skin on his feet and between his toes.  He 
has had to use various powders and creams over the years.  He 
testified that he was diagnosed with onychomycosis in March 
1989.

The veteran submitted his claim for entitlement to service 
connection for COPD secondary to nicotine dependence in 
December 1997.  The RO wrote to the veteran in March 1998 and 
requested that he provide detailed information regarding his 
history of tobacco use.  The veteran was also requested to 
provide medical evidence to support his contention that he 
had a current disability, evidence of tobacco use in service, 
and medical evidence to link his use of tobacco in service to 
his current disability.

The veteran submitted a statement in March 1998 wherein he 
said that he thought he was treated for his claimed foot 
condition in service.  He said that his feet were wet and 
cold almost the entire time he was in Korea.  He felt that 
his SMRs may have been destroyed in the fire at the National 
Personnel Records Center (NPRC).  He reported that he treated 
the condition on his own over the years because he was not 
aware that he could obtain VA treatment.  He argued that the 
results of the March 1954 VA examination, which found 
evidence of epidermophytosis within a month after service, 
supported his claim for service connection.  He listed a 
number of VA outpatient treatment entries, dated from October 
1989 to October 1995 as proof of a current condition.

The veteran submitted a detailed response to the RO's letter 
in May 1998.  He also submitted statements from several 
family members and friends who all said that the veteran did 
not smoke prior to going into the service.  The veteran's 
detailed response reported that he did not smoke prior to 
service.  He started smoking in 1952 or 1953 after he arrived 
in Korea.  He smoked two packs per day in service and had 
varied from one to two packs per day since service.  He 
provided additional information regarding his various 
employers and whether or not he was exposed to carcinogens.

The veteran was afforded a VA respiratory examination in 
March 1999.  The examiner noted that he had seen the veteran 
in a clinical setting the week before.  The veteran was noted 
to have a smoking index of 50 pack years.  The examiner 
concluded that the veteran had a history of COPD with a 
bronchial asthma component.  He also said that the veteran 
had a history of nicotine dependence.

The veteran submitted treatment records from Heartland Health 
System in August 1999.  The records related to inpatient 
treatment provided in May 1999 for acute respiratory 
distress.  One of the conditions noted on the discharge 
summary was exacerbation of COPD.  The summary noted that the 
veteran still smoked and that it was from a pack to two packs 
per day.  The veteran was advised to quit smoking.

The veteran also submitted a statement from M. D. Brown, 
M.D., dated in June 1999.  Dr. Brown noted the veteran's 
recent hospitalization at Heartland Health System for severe 
obstructive pulmonary disease with acute exacerbation and 
respiratory distress. Dr. Brown said that, based on the 
veteran's history and examination, he concluded that 
veteran's process of severe COPD was caused by cigarette 
smoking.

The veteran testified at a Travel Board hearing in December 
2001.  He said that he experienced problems with the skin on 
his feet and had to use a cream to treat the symptoms.  He 
would have cracking of the skin and he would then peel off 
layers.  He also testified that he was treated by a private 
podiatrist for several foot problems.  The veteran said that 
he felt that his current foot skin condition was from all the 
times his feet were wet and sweaty in service.  Ms S. 
testified that the veteran had told her about his feet being 
wet and cold all of the time while he was in Korea.  She 
noted that the VA examination of March 1954 diagnosed 
epidermophytosis, approximately one month after the veteran's 
separation from service.  She noted that the diagnosis was 
for a chronic condition.  The veteran said that he was in 
Korea for two years (DD 214 reflects seven months, to 
probably include winter months of 1953-1954).  He recalled 
one time that his feet froze when he was on guard duty and he 
required assistance to get into a jeep.  Ms. S. testified 
that the veteran began treatment for his feet with the VA in 
1989 and this continued for several years until he started to 
see a private doctor who was closer to him.  The veteran did 
not recall when he was first diagnosed with COPD.  The 
veteran said that he was put on oxygen in February 2000.  The 
veteran testified that he started smoking in service in 1952 
when he was overseas.  He did not know how much he smoked in 
service but thought that it was less than a pack a day.  He 
had never stopped smoking since that time.  The veteran said 
that, at one time, he smoked up to two packs per day but had 
cut down to one pack.  The veteran explained that he began 
smoking in Korea because of the stress and seeing everyone 
else smoke.  

As noted in the Introduction, the Board adjudicated the 
veteran's appeal in March 2002 and found that new and 
material evidence was submitted in regard to the issue of 
service connection for nicotine dependence and COPD as 
secondary to nicotine dependence.  The case was then referred 
for additional development to include obtaining VA and 
private treatment records, military records and VA 
examinations.  That development was completed in February 
2003.

VA treatment records for the period from February 1998 to 
August 2002 were obtained and associated with the claims 
folder.  The records document continued treatment for the 
veteran's COPD.  They also show continued treatment for the 
veteran's dermatophytosis of the feet.  An April 1998 entry 
noted that the veteran was complaining that he was not being 
compensated for the fungus infection of his feet.  The 
podiatrist provided diagnoses of onychomycosis of all ten 
toes and dermatophytosis of both feet.  Several entries in 
2001 noted follow-up for evaluation of the veteran's wearing 
of compression hose and reported no signs or symptoms of 
fungal infection of the feet.  However, an entry from March 
2002 noted that the veteran complained of skin peeling off 
the bottom of his feet and that it had been going on for 
years.  The examiner reported that there was a moccasin 
distribution of the scaling, plaques.  The veteran's toenails 
were noted to be dystrophic.  The assessment was tinea pedis, 
dystrophic nails and hyperhydrosis bilaterally.  A July 2002 
entry reported that the veteran had had good success with the 
treatment for his tinea pedis.  

Treatment records from E.G. Sollars, M.D., for the period 
from December 2000 to August 2002 were obtained.  The records 
documented ongoing treatment for the veteran's COPD.  The 
records also documented that the veteran continued to smoke.  

Additional records from Heartland Health Systems for the 
period from January 2000 to August 2002 were obtained.  The 
records also documented ongoing treatment for the veteran's 
COPD.  They noted that he continued to smoke one to two packs 
of cigarettes per day as of August 2002.

Records from the St. Joseph Foot Clinic were obtained in 
October 2002.  The records reflect treatment from July 1999 
to April 2001.  In regard to his feet, the July 1999 initial 
notation reported that the veteran had onychomycosis, 
xerosis, tinea pedis, hyperkeratotic skin, and dermophytosis 
bilaterally.  The entry noted that the veteran was concerned 
about the coldness of his feet and the chronic moccasin-type 
tinea that caused scaling on the plantar and lateral aspects 
of each foot and his onychomycosis.  Topical treatments were 
offered for the several skin conditions of the feet.  A 
November 1999 entry reported that the veteran blamed his 
onychomycosis on his military service.  The examiner informed 
the veteran that onychomycosis was extremely common and the 
veteran's condition could not be blamed on his military 
service.  The examiner did not comment on any of the several 
other diagnoses in that regard.  The veteran was again noted 
to have a chronic moccasin-type tinea and some interdigital 
tinea in August 2000.  The records indicate that the veteran 
missed his last scheduled appointment in April 2002.

The veteran submitted records to show his enlistment in the 
California Army National Guard in April 1978.  He served 
until his discharge in January 1983.  He provided copies of a 
July 1980 physical examination that was negative for any 
abnormal findings, and a May 1982 clinical entry that 
reported that the veteran was in for a medical evaluation.  
The Board notes that an official request for the veteran's 
National Guard records was returned in September 2002.  The 
response indicated that no records for the veteran could be 
found.

The veteran was afforded a VA dermatology examination in 
January 2003.  The examiner noted that the veteran reported a 
rash on his feet for many years.  The veteran said that the 
rash began in service and that he had had the rash for most 
of his adult life.  The veteran reported that he did see a 
podiatrist and had seen one for many years, off and on.  The 
examiner noted that this was consistent with documentation in 
the claims folder.  She also noted that the veteran had been 
treated for a chronic moccasin-type tinea.  A current 
physical examination resulted in a diagnosis of chronic tinea 
pedis with dry, flaking skin on the feet, bilaterally.  The 
examiner stated that she had reviewed the entire claims 
folder.  She noted that the veteran did not seek treatment 
for his tinea pedis in service.  She said that the condition 
became chronic even before he sought treatment.  She noted 
that the veteran described conditions in Korea where his feet 
were cold and wet daily.  The examiner stated that this 
certainly lead to the development of a fungal infection.  The 
examiner opined that it was at least as likely as not that 
the veteran's current skin disease was related to tinea 
pedis.  She also opined that the veteran's skin disease was 
at least as likely as not related to a cold injury for which 
the veteran had not sought treatment.  She noted that the 
veteran's diabetes could exacerbate the skin condition.

The veteran was afforded a VA respiratory examination in 
January 2003.  The examiner was the same as from the March 
1999 VA examination and was the physician that routinely 
treated the veteran for his respiratory problems in a 
clinical setting.  The examiner noted the veteran's history 
of tuberculosis as well as his current medical status.  The 
examiner noted that the veteran began smoking in 1953 in the 
service for the first time.  He said that the veteran smoked 
approximately 25 cigarettes a day for the first 2 1/2 years.  
He said that the veteran had continued smoking one to two 
packs a day.  He still smoked as of the date of the 
examination.  The examiner reported that the veteran had 
severe COPD in addition to a number of other diagnoses.  The 
examiner stated that the veteran was in the service for only 
about two and one-half years and did start smoking in 
military service for the first time.  He said that the 
veteran may or may not have had nicotine dependence during 
this period.  He added that he felt that the nicotine 
dependence was very reversible at that point.  The examiner 
added that the veteran's advanced and severe COPD and 
pulmonary emphysema was due to continuous smoking for over 45 
years.  He said that the natural history of pulmonary 
emphysema was such that those patients continue to get it at 
the same degree until they stop smoking.  The veteran's 
progressive decline in Forced Expiratory Volume in one second 
(FEV1) had been over 45 years and that the smoking during 
service only declined the veteran's FEV1 by about 200 cubic 
centimeters (cc) at most.  



II.  Analysis

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

A.  New and Material Evidence for Service Connection
for a Skin Condition

The veteran originally submitted a claim of entitlement to 
service connection for disability compensation, for 
conditions unrelated to the issues on appeal, in February 
1954.  A diagnosis of epidermophytosis was made at a March 
1954 VA examination.  A rating decision dated in May 1954 
denied service connection for the condition and notice was 
provided to the veteran that same month.  The veteran failed 
to perfect an appeal of that decision and it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2002).  As a result, service 
connection for skin condition of the feet may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must therefore consider the question of whether new 
and material evidence has been received.  This question goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case the only evidence of record at the time of the 
May 1954 rating decision consisted of the veteran's SMRs and 
the March 1954 VA examination report.  The SMRs were negative 
for any treatment for a skin condition of the feet.  The 
March 1954 VA examination diagnosed bilateral chronic 
epidermophytosis approximately one month after service.  

Evidence added to the record since the May 1954 rating 
decision essentially consists of nearly all of the evidence 
of record.  This includes the VA treatment records 
documenting treatment for the veteran's skin condition of the 
feet in 1989 and continuing through 2002.  The private 
treatment records from the St. Joseph Foot Clinic that 
document multiple diagnoses of skin conditions of the feet, 
and the January 2003 VA examination report.  The evidence 
also includes the veteran's testimony of chronicity of his 
symptoms in hearings from November 1997 and December 2001.  
All of the evidence cited is new and material to the 
veteran's claim.

In short, the evidence added to the record is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The evidence documents a continued 
medical condition through the years, testimony from the 
veteran that he has experienced the same condition since it 
was diagnosed in 1954 and a VA medical opinion that links the 
veteran's tinea pedis to service.  The veteran's claim is 
reopened.

The Board also finds that the accumulated evidence is such to 
show that the veteran's tinea pedis (dermophytosis) is 
related to service.  The veteran was diagnosed with the 
condition approximately one month after service.  The 
condition was noted as chronic at that time and described as 
moderate to severe.  The veteran has testified that he 
continued to experience symptoms from that time.  He 
acknowledged that he did not always obtain medical treatment 
for the condition but that he treated it on his own.  The VA 
hospital summary from March 1985 reported that the veteran 
was prescribed Hydrocortisone cream, a cream that is 
typically used to treat skin-related conditions.  The VA 
records document treatment for tinea pedis beginning in 1989 
and extending through July 2002.  The January 2003 VA 
examiner reported that she had reviewed the veteran's entire 
claims folder.  She noted the conditions reported by the 
veteran in service.  See 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.303(a) (due consideration is to be given to the 
places, types and circumstances of service as shown by 
service records, medical records, and all pertinent medical 
and lay evidence).  The examiner opined that the veteran's 
tinea pedis was related to service.  There is no medical 
opinion evidence to contradict this conclusion.  
Consequently, the Board finds that a grant of service 
connection is warranted.  



B.  Nicotine Dependence and COPD

The Board notes that 38 U.S.C.A. § 1103 (West 2002) bars an 
award of service connection for a disability arising long 
after service based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116 (West 2002).  See 38 U.S.C.A. § 1103(b).  The 
provisions of 38 U.S.C.A. § 1103 apply only to claims filed 
after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  Pub. 
L. No. 105-206 (1998).  

In December 1997 the veteran submitted a claim seeking 
service connection for COPD secondary to nicotine dependence.  
He alleged that his nicotine dependence originated in 
service.  As this claim was submitted in December 1997, the 
prohibitions against tobacco-related claims found at 
38 U.S.C.A. § 1103 are not applicable to this claim.

The Board notes that VAOPGCPREC 2-93 provided that a 
determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and that service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 19-97 held that 
secondary service connection for death or disability 
attributable to tobacco use subsequent to military service 
could be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the death or disability.  See 38 C.F.R. § 3.310 (2002).  That 
opinion noted that the VA Under Secretary for Health had 
determined that nicotine dependence may be considered to be a 
disease for the purpose of VA disability compensation.  See 
Davis v. West, 13 Vet. App. 178, 183 (1999).

The evidence in this case establishes that the veteran began 
smoking in service.  There is no evidence of record to show 
otherwise.  The evidence also establishes that the veteran 
has continued to smoke since service, even through August 
2002 when he was hospitalized for treatment of his COPD.  The 
later medical records show that the veteran continues to 
smoke despite being on home oxygen.  The issues are whether 
the veteran's smoking is due to nicotine dependence that 
began in service and whether he has a disability that is 
secondary to the nicotine dependence.

The March 1999 VA examiner noted that the veteran had a long 
history of smoking and a long history of nicotine dependence; 
however, he did not say that the nicotine dependence 
originated in service.  That examiner has also treated the 
veteran on a regular basis in a clinical setting.  The same 
examiner evaluated the veteran in January 2003 in response to 
a specific request for a medical opinion as to whether it was 
at least as likely as not that the veteran's nicotine 
dependence originated in service.  The examiner stated that 
the veteran first started smoking in service.  He appeared to 
try to minimize the period of smoking in service by referring 
to it as "only" two and one-half years.  The examiner also 
stated that the veteran may or may not have had nicotine 
dependence during this period but added that he felt that 
this nicotine dependence was very reversible at that point.

In analyzing the examiner's opinion the Board is mindful of 
existing case law regarding speculative opinions.  The Board 
is also mindful of the guidance provided by the United States 
Court of Appeals for Veterans Claims (Court) in Bloom v. 
West, 12 Vet. App. 185 (1999):

The Court has previously recognized 
that word parsing in some of our 
medical nexus cases may have created 
an unclear picture for ascertaining 
what constitutes sufficient evidence 
to satisfy the medical nexus 
requirement.  See Hicks v. West, 12 
Vet. App. 86 (1998) (comparing the 
Court's interpretation of language 
used by medical professionals).  But 
the truth of the matter is that no 
template is possible that will apply 
to the almost infinite number of 
fact situations that can arise.  
What is speculative in one context 
might be less so in another.

Bloom, 12 Vet. App. at 187.

The Board finds that, by resolving reasonable doubt in favor 
of the veteran, the totality of the evidence shows that the 
veteran's nicotine dependence originated in service.  This 
finding is based on the several opinions that show a long 
history of nicotine dependence, and the January 2003 opinion.  
The Board views the examiner opinion to say that the veteran 
did experience nicotine dependence in service because the 
examiner specifically added that there was in fact a 
dependence on nicotine at that point, albeit one that was 
reversible.  It may be that the nicotine dependence was 
reversible at that point; however, the veteran continued to 
smoke from his time in service.  The Board is not aware of 
any provision of law that would allow it to ignore a finding 
of nicotine dependence originating in service even if it 
could have been reversed.  If there was nicotine dependence 
that originated in service and that dependence continued, as 
it did in this case, then service connection for nicotine 
dependence is warranted.  

The next issue is whether the veteran's nicotine dependence 
is the proximate cause of a disability.  The Board notes that 
a VA outpatient treatment entry, dated February 5, 1997, said 
that the veteran's COPD was secondary to his smoking.  The 
June 1999 statement from Dr. Brown also stated that the 
veteran's COPD was caused by his cigarette smoking.  Finally, 
the January 2003 VA examiner stated that the veteran's COPD 
and his pulmonary emphysema were due to continuous smoking 
for over 45 years.  There is no evidence of record to show 
that there was any intervening cause for the veteran's COPD.  
Accordingly, the Board finds that service connection is 
warranted for the veteran's COPD as secondary to service-
connected nicotine dependence.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As the Board's decision constitutes 
a complete grant of the benefit sought on appeal, there is no 
further assistance or development required in this case.


ORDER

Service connection for tinea pedis is granted.

Service connection for COPD secondary to service-incurred 
nicotine dependence is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

